{¶ 18} I concur in judgment only because I do not accept the majority's determination that the trial court failed to state reasons for its finding that consecutive sentences were necessary to protect the public from future crimes. It is clear from the record that the trial court's reason for this determination was the defendant's high risk of recidivism as evidenced by fact that he committed these multiple offenses while under indictment.
 {¶ 19} I nevertheless agree with the majority that the trial court failed to state its reasons for finding that consecutive sentences were not disproportionate to the seriousness of the defendant's conduct in committing the crimes in question. I therefore, concur in judgment only.